


Exhibit 10.5

 

PAIRING AGREEMENT

 

THIS PAIRING AGREEMENT (this “Agreement”) is made and entered into as of
July 14, 2016, by and among Arbor Realty Trust, Inc., a Maryland corporation
(the “REIT”), Arbor Commercial Mortgage, LLC, a New York limited liability
company (“ACM”) and Arbor Realty Limited Partnership, a Delaware limited
partnership (the “OP”).

 

WHEREAS, the REIT has filed Articles Supplementary (the “Articles
Supplementary”) to its charter (as supplemented by the Articles Supplementary,
the “REIT Charter”) with the State Department of Assessments and Taxation of
Maryland whereby the REIT reclassified and designated 25,000,000 shares of its
Preferred Stock as shares of Special Voting Preferred Stock, par value $0.01 per
share (the “Special Voting Stock”);

 

WHEREAS, on February 25, 2016, ACM, Arbor Commercial Funding, LLC, a New York
limited liability company (“ACF”), the REIT, the OP and ARSR Acquisition
Company, LLC entered into an Asset Purchase Agreement pursuant to which the OP
will acquire from ACM and ACF assets and liabilities related to the agency
mortgage business of ACM (as further described therein) in exchange for the
payment to ACM and ACF of cash and the issuance to ACM of the number of newly
issued units of limited partnership interest in the OP (“OP Units”) determined
in accordance with the Asset Purchase Agreement (the “Acquisition OP Units”);

 

WHEREAS, concurrently with the execution of this Agreement, the REIT, the OP,
Arbor Realty SR, Inc. and ACM will enter into an Option Agreement (the “Option
Agreement”) pursuant to which ACM will grant the OP an Option (as defined in the
Option Agreement) pursuant to which, upon exercise, the OP will acquire from ACM
its management business (as further described therein) in exchange for the
issuance to ACM of the number of newly issued OP Units determined in accordance
with the Option Agreement (the “Option OP Units” and, together with the
Acquisition OP Units, the “Paired OP Units”);

 

WHEREAS, concurrently with the issuance of the Acquisition OP Units, the REIT
will issue to ACM an equivalent number of shares of Special Voting Stock and,
upon the exercise of the Option, the REIT will issue to ACM a number of shares

 

--------------------------------------------------------------------------------


 

of Special Voting Stock equal to the number of Option OP Units issued by the OP
in connection with the exercise of the Option;

 

WHEREAS, the REIT Charter provides that the REIT shall not issue or agree to
issue any shares of Special Voting Stock unless effective provision has been
made for the simultaneous issuance by the OP of the same number of OP Units of
the OP, and for the pairing of such shares of Special Voting Stock and OP Units;

 

WHEREAS, the OP and the REIT wish to enter into this Agreement for the purpose
of further effectuating the pairing of shares of Special Voting Stock and the
Paired OP Units (the “Pairing”), including the establishment of the terms and
conditions which will govern the issuance and the transfer of the shares of
Special Voting Stock and the OP Units.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Transfer of Shares.          Commencing
on the date hereof and continuing until such time as this Agreement shall have
been terminated in the manner provided herein:

 

a.                                      No share of Special Voting Stock shall
be transferable, and no such share shall be transferred on the stock transfer
books of the REIT, unless a simultaneous transfer is made by the same transferor
to the same transferee of the corresponding Paired OP Unit.

 

b.                                      No Paired OP Unit shall be transferable,
and no Paired OP Unit shall be transferred on the books of the OP, unless a
simultaneous transfer is made by the same transferor to the same transferee of
the corresponding share of Special Voting Stock.

 

c.                                       Notwithstanding anything to the
contrary contained herein, upon any acquisition by the OP, the General Partner
of the OP, the Special Limited Partner (as defined in the Partnership Agreement)
or the REIT of any Paired OP Units and any shares of Special Voting Stock
(whether pursuant to Section 8.6 of the OP Agreement or otherwise), all
restrictions on transfer set forth in this Agreement with respect to such Paired
OP Units so acquired shall terminate, and the corresponding shares of Special
Voting Stock shall be redeemed and cancelled in accordance with the terms of the
Articles Supplementary.

 

d.                                      In the event that any shares of Special
Voting Stock are transferred to a trust pursuant to the provisions of
Section 7.2(b) of the REIT Charter, all of the corresponding Paired OP Units
shall be automatically transferred to such trust concurrently therewith and
shall be subject to all the provisions of Section 7.3 of the REIT Charter to the
same extent that the attached shares of Special Voting Stock are so subject.

 

2.                                      Issuance of Securities. Commencing on
the date hereof and continuing until such time as this Agreement shall have been
terminated in the manner provided herein:

 

a.                                      The REIT shall not issue or agree to
issue any share of Special Voting Stock to any person unless effective provision
has been made for the simultaneous issuance or transfer to the same person of
the corresponding Paired OP Unit and for the pairing of such share of Special
Voting Stock and Paired OP Unit.

 

3

--------------------------------------------------------------------------------


 

b.                                      The OP shall not issue or agree to issue
any Paired OP Unit to any person unless effective provision has been made for
the simultaneous issuance or transfer to the same person of the corresponding
share of Special Voting Stock and for the pairing of such Paired OP Unit and
share of Special Voting Stock.

 

c.                                       Upon the issuance by the REIT of a
share of Special Voting Stock to any person, the REIT shall contribute any cash
proceeds or other consideration received from the issuance of such share (the
“Per Share REIT Consideration”) to the LP, which, in turn, shall contribute such
Per Share REIT Consideration to the OP in exchange for one Class A Preferred
Unit of the OP (a “Class A Preferred Unit”).

 

3.                                      Stock Certificates. Commencing on the
date hereof and continuing until such time as this Agreement shall have been
terminated in the manner provided herein:

 

a.                                      Each certificate issued representing a
share of Special Voting Stock shall be affixed to a certificate evidencing the
corresponding Paired OP Unit and shall bear a conspicuous legend (on the face
thereof) referring to the restrictions on transfer set forth in Section 5 of the
Articles Supplementary and this Agreement.

 

b.                                      Each certificate evidencing a Paired OP
Unit shall be affixed to a certificate representing the corresponding share of
Special Voting Stock and shall bear a conspicuous legend (on the face thereof)
referring to the restrictions on transfer set forth in this Agreement.

 

4.                                      Redemption of Special Votiong Stock and
Class A Preferred Units.  Commencing on the date hereof and continuing until
such time as this Agreement shall have been terminated in the manner provided
herein:

 

a.                                      Prior to the redemption of any shares of
Special Voting Stock (the “Redemption Shares”) pursuant to Section 8 of the
Articles Supplementary:

 

i.                                          The OP shall redeem a number of
Class A Preferred Units equal to the number of Redemption Shares for $0.01 per
Class A Preferred Unit, payable to the OP, pursuant to Section 4.11 of the
partnership agreement of the OP (the “Unit Redemption

 

4

--------------------------------------------------------------------------------


 

Amount”).

 

ii.                                       Immediately following the payment to
the OP of the Unit Redemption Amount, the OP shall distribute the proceeds of
such payment to the REIT in immediately available funds, which amount shall be
set aside by the REIT, separate and apart from its other funds, to redeem the
Redemption Shares pursuant to Section 8 of the Articles Supplementary.

 

b.                                      All shares of Special Voting Stock
redeemed by the REIT pursuant to Section 8 of the Articles Supplementary shall
be cancelled automatically and shall become authorized but unissued shares of
Special Voting Stock in accordance with the Articles Supplementary, and all
certificates representing such shares held by the OP shall be delivered to the
REIT for cancellation promptly following the effectiveness of such redemption.

 

5.                                      Stock Dividends, Reclassifications, etc.
Commencing on the date hereof and continuing until such time as this Agreement
shall have been terminated in the manner provided herein:

 

a.                                      The REIT shall not (i) declare or pay
any dividend in respect of the outstanding shares of Special Voting Stock
consisting in whole or in part of shares of Special Voting Stock, or
(ii) subdivide, combine or otherwise reclassify the outstanding shares of
Special Voting Stock.

 

b.                                      The OP shall not (i) declare or pay any
dividend in respect of Paired OP Units consisting in whole or in part of OP
Units paired with shares of Special Voting Stock, or (ii) subdivide, combine or
otherwise reclassify the outstanding Paired OP Units.

 

6.                                      Termination.  This Agreement and the
Pairing may be terminated by mutual consent of the parties hereto.

 

7.                                      Transfers.  No Transfer of shares of
Special Voting Stock or the corresponding Paired OP Units may be made to any
person, unless in each case prior to such Transfer any such transferee agrees in
writing to be bound by the terms and conditions of this Agreement pursuant to a
supplementary agreement reasonably satisfactory in form and substance to the
REIT and the OP.  For purposes of this Section 7, the term “Transfer” shall mean
any direct

 

5

--------------------------------------------------------------------------------


 

or indirect sale, assignment, mortgage, transfer, pledge, gift, hypothecation or
other disposition or transfer of, or any act creating a trust (voting or
otherwise) with respect to shares of Special Voting Stock or the corresponding
Paired OP Units.

 

8.                                      No Restrictions on Issuances of Unpaired
OP Units.  This Agreement shall not be deemed to impose any restrictions or
limitations on the ability of the OP to issue OP Units (other than the Paired OP
Units or Preferred Units) that are not paired with shares of Special Voting
Stock.

 

9.                                      Amendment. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto.

 

10.                               Counterparts.  This Agreement may be executed
in counterparts, and each such counterpart hereof shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement.

 

11.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Maryland.

 

12.                               Entire Agreement.  This Agreement contains the
entire understanding and agreement between the parties with respect to its
subject matter, and any and all conflicting or inconsistent discussions,
agreements, promises, representations and statements, if any, between the
parties or their representatives that are not incorporated in this Agreement
shall be merged into this Agreement.

 

13.                               Headings.  The various section headings are
inserted for the purposes of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

 

14.                               Severability.  The provisions of this
Agreement shall be severable, and any invalidity, unenforceability or illegality
of any provision or provisions of this Agreement shall not affect any other
provision or provisions of this Agreement, and each term and provision of this
Agreement shall be construed to be valid and enforceable to the full extent
permitted by law.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first written above.

 

 

ARBOR REALTY TRUST, INC.

 

 

 

 

By:

/s/ Paul Elenio

 

 

Name: Paul Elenio

 

 

Title: Chief Financial Officer

 

 

 

 

 

ARBOR REALTY LIMITED PARTNERSHIP

 

 

 

 

By: Arbor Realty GPOP, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Paul Elenio

 

 

Name: Paul Elenio

 

 

Title: Chief Financial Officer

 

 

 

 

 

ARBOR COMMERCIAL MORTGAGE, LLC

 

 

 

 

 

By:

/s/ Paul Elenio

 

 

Name: Paul Elenio

 

 

Title: Chief Financial Officer

 

7

--------------------------------------------------------------------------------
